Citation Nr: 1035881	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in part, denied service connection for PTSD on 
the grounds that the evidence received was not new and material.

This matter was previously remanded by the Board in September 
2009 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009). In its decision below, the 
Board has reopened the previously denied claim of service 
connection for PTSD.  Additional evidentiary development, 
however, is necessary prior to addressing the merits of the 
underlying claim.  Recently submitted medical evidence includes 
diagnoses of PTSD and depression.  Given the Court's decision in 
Clemons, on remand, the RO should consider the claim of service 
connection for an acquired psychiatric disorder, including PTSD.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2003 rating decision 
that denied service connection for PTSD.

2.  Evidence received since the October 2003 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for PTSD and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.326 (2009); see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 C.F.R. § 3.159(b)(1), removes the portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is reopening the Veteran's claim, 
representing a full grant of the issues to be decided on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, the Board finds that any such error was harmless and 
it will not be further discussed.

B.  Law and Analysis

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the RO denied service connection for PTSD in 
October 2003, which represents the most recent prior final denial 
on the issue of service connection for PTSD as the Veteran did 
not file a timely appeal.

In reaching a determination on whether the claim should be 
reopened, the Board must consider the reason for the prior 
denial.  In essence, at the time of the prior denial in October 
2003, the RO found that the evidence did not establish a verified 
stressor in service or a current diagnosis of PTSD.

Since the prior final decision, additional evidence has been 
added to the record.  The Veteran submitted statements describing 
his claimed stressors in service (indicating stressors such as 
being in a war zone).  VA and private treatment records also 
include statements regarding stressors in service, and reflect 
diagnoses of PTSD and depression.  Collectively, the Board finds 
such evidence to be both new and material.  See, e.g., 75 Fed. 
Reg. 39843 (July 13, 2010).

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is granted to 
this extent only.




REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

As discussed above, the Veteran has submitted lay evidence of his 
stressors in service.  Moreover, VA treatment records indicate 
that the Veteran was diagnosed with PTSD in February 2003.  The 
Board also recognizes that private treatment records dated May 
2005 may serve as a nexus between the Veteran's diagnosed PTSD 
and claimed stressors in service.  However, the amended version 
of 38 C.F.R. 
§ 3.304(f)(3) stipulates that lay testimony regarding stressors 
relating to fear of hostile military or terrorist activity may be 
sufficient evidence to establish the occurrence of those 
stressors only when a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD.  Therefore, on remand, the Veteran should be 
afforded a VA examination to determine whether his current PTSD 
diagnosis is attributable to his in-service stressors.

Further, as noted, recent judicial caselaw potentially addresses 
the consideration of the Veteran's other symptoms of mental 
abnormality.  The Court has held that claims for service 
connection for PTSD should be considered to include claims for 
service connection for all psychiatric disabilities.  See Clemons 
v. Shinseki, supra.

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the file, 
the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent as 
well as the recent change in the applicable regulation.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder, to include PTSD.  All indicated 
tests and studies should be accomplished, and 
the examiner should comply with the 
instructions above.   The examiner must 
report any psychiatric diagnosis found on 
examination, and such diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that any diagnosed acquired 
psychiatric disorder, to include PTSD, was 
incurred in or is otherwise related to 
service

After review of the pertinent material, 
including the Veteran's March 2003 statements 
regarding his stressors during service, as 
well as March 2003 VA treatment records and 
May 2005 private treatment records which 
reference stressors during service, the 
examiner must specifically discuss whether 
the Veteran meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD.  In this 
regard, the examiner must indicate whether 
the claimed stressor is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
The examiner must also specifically state 
whether or not the claimed stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity.  If a 
diagnosis other than PTSD is rendered, the 
examiner must indicate whether such other 
acquired psychiatric disorder is as likely as 
not related to the Veteran's military 
service.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, determine whether the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009).

3.  After the requested development has been 
completed, readjudicate the merits of the 
claims based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


